Title: To Thomas Jefferson from William Eaton, 26 January 1808
From: Eaton, William
To: Jefferson, Thomas


                  
                     Sir, 
                     Boston 26. Jan. ’08
                  
                  By Geo. Dysson Esq. late Navy Agent of the UStates at Syracuse, I am assured that Tobias Lear did privately stipulate with Joseph Bashaw of Tripoli an article, which he signed, that the family of Hamet Bashaw should not be surrendered, as by public treaty engaged, until after the expiration of four years—It is impossible to suppose that information of this dishonorable duplicity and fraud against the dignity of the government of these United States can have been reported to the chief Majestrate; though Docter Davis, our Consul at Tripoli, is said to be in possession of the document—
                  Lest events should occur which may give sufferings to your feelings and fame from a concealment of these facts I use the freedom, indeed I feel it a duty, to make this private communication—I shall make it public if Hamet Bashaw should not be provided for and our promises fulfilled—It is just that the world should know the iniquity from which he suffers; and that infamy should fix on treachery and fraud—
                  I have the honor to be most respectfully Sir your very obedient servant
                  
                     William Eaton 
                     
                  
               